PIinman, J.
The plaintiff is a member of the East School District in Middletown, and as such his property was levied upon and sold upon an execution issued on a judgment against the district, and the avails applied to satisfy the judgment. He has therefore a right to recover back the amount which has thus been paid for the benefit of the district, unless there is something in the defence which has been set up to preclude him from doing so.
The judgment which -the plaintiff paid was rendered in 1856, on a writ and declaration served the 8th of April of that year, and that action was debt on a judgment of the county court rendered in April, 1836. The defence to the *528plaintiff’s action for paying the last judgment was, that he, the plaintiff, in 1835, commenced an action of trover in the name of the district, against Curtis Coe, the party who recovered the judgment in 1856, which terminated against the district, on the ground that the plaintiff had no authority to commence the action, but that it was wrongfully commenced and prosecuted by Miller alone, in the name of the district, without any right or authority from the district or otherwise to institute or prosecute the same; on which ground the county court ordered judgment of non-suit against the district, and also rendered a judgment for costs, which was the judgment which laid the foundation for the action of debt on judgment which was terminated by the judgment which the plaintiff paid and the amount of which he seeks to recover back in this action. Now, if it be assumed that the plaintiff acted tortiously in commencing the action of trover without authority—though there is no evidence to show that he did so,— he would undoubtedly have been liable to the district for any damage that he might have caused it. But that liability has been barred by a lapse of six years for a period now of more than twelve years, thus barring the claim, if made by the district directly in an action againstthe plaintiff, three times over. But we have not thought it worth while to enquire whether the laches of the district, in suffering this judgment to sleep for this period, ought also to bar them from using it as a defence to this action, because we are satisfied upon other grounds that the defence to this suit can not be maintained; and we only allude to it, therefore, as one of the circumstances which give a character to this defence.
The claim on the part of the defence is, that the plaintiff without authority commenced the action of trover; that the judgment for costs in that action was the foundation of the judgment which the plaintiff paid; and that therefore the plaintiff has only paid what he was bound to pay, on the ground of saving the district harmless from his unauthorized act, and ought not therefore to recover it back. By looking at the bill of exceptions, which is a part of the record in the original suit against Coe, it appears that the only ground on *529which the county court ordered a nonsuit and rendered judgment for costs in that suit, was that the present plaintiff, by whose agency alone that suit was instituted, had no authority to commence or prosecute it. But if the suit was wholly unauthorized by the district, if the district was in no legal sense before the court, what right had the court to tax costs against it? It certainly is essential to a valid judgment against a party that the court should in some way-have jurisdiction over him, and v e know of no way in which this can be acquired, unless he voluntarily comes before the court, as is the case with a plaintiff who commences a suit, or is served with process, as is ordinarily the case with a defendant.
Judgment for costs, therefore, was not the legal consequence of the plaintiff’s misconduct, especially costs against a party that he had no authority to represent; and if that judgment was not void, but only voidable on a writ of error, it equally follows that it was not any legal consequence of the plaintiff’s misconduct, but only of the error of the court.
It surely requires no authority to show that damages must be the immediate and not the remote consequence of the act complained of. They must appear to be the legal and natural consequence of the wrong, and ought not to arise from the wrongful or erroneous or improper conduct of a third person, although such conduct may have been remotely induced by the wrong. Hence in the leading case of Vicars v. Wilcocks, 8 East., 1, it was held that the wrongful act of a third person in dismissing the plaintiff from his employment, though caused by the slander for which the suit was brought, was not, on that account, a proper subject of damages in that action; and whatever may be said as to the proper application of the principle requiring damages to be the immediate and natural consequence of a wrong, to an action of slander, when the slander has induced a third person not to perform a contract, or not to make one, which we are aware has been considered as going too far, (see 2 Smith’s Lead. Cas., 463, 4,) yet the principle itself is not doubted anywhere. Surely it can not be enough that some tortious act has *530caused an unwarrantable or erroneous act of a third person, if there is no connection in reason, or law, or in common sense, between the damage thus caused and the act which is supposed to have caused it. And we do not see that it makes any difference in the case, that the erroneous act which is supposed to have produced the damages to the plaintiff, was the act of a court. The plaintiff, if he was ever a party to the action in favor of the district, ceased to have any power or control over it, when the court refused to permit him or any member of the district to appear in it; and his condition would indeed be a hard one, if after that he should be held to be responsible for everything the court might be induced to do, whether legal or illegal.
In coming to the conclusion that the judgment of the county court against the district for cost was not a legal consequence of the unauthorized act of the plaintiff in commencing the action of trover, it is of course assumed, without examination or enquiry, that the court was correct in ordering the nonsuit; and that the ground upon which it was ordered was true in fact,—that is, that the present plaintiff had no authority to commence that suit. We allude to this circumstance here that it may not be inferred that the court intend to give any opinion upon the question whether the plaintiff had or had not authority to commence that suit. It is obvious that if he had authority the whole foundation of the defense fails, because, in that case, he was in the strict line of his duty in commencing the suit. But we prefer that it should be put upon the most favorable ground for the defence, and have therefore assumed that his act was unauthorized. The substance of what has been said may be summed up in a few words. The county court nonsuited the district on the ground that it was not before the court. But if the district was not before the court, then no judgment for costs could be rendered against it, and so the costs for which the court did in form render a judgment against the district, were, in no legal sense, a natural result of the unauthorized act of the plaintiff in commencing that suit.
The last judgment against the district is admitted by all *531parties to be valid. The district was regularly served with process, aud was therefore in court, and though it chose to suffer judgment to go against it by default, rather than to make defence, either on the ground that the j udgment on which the action was founded was invalid, or on the ground that from the lapse of time it might be presumed to have been satisfied, it is now too late for the district to complain of it. And as the plaintiff has paid it, it follows from what has been said that he has paid it to the use of the defendants and can therefore recover it back in this action.
But suppose it be admitted that the misconduct of the plaintiff in bringing the first suit necessarily caused the judgment for costs against the district, so as to render those costs when paid a proper subject of damages against the plaintiff', in a suit by the district, for having improperly caused it trouble and expense by thus commencing that suit, yet it would by no means follow that such a claim would defeat the plaintiff’s action for money paid for the use of the district. The judgment which the plaintiff paid was for a definite sum—a debt resting upon the records of the court which rendered it, whereas the district’s claim against the plaintiff was for such damages as a jury might assess. The costs taxed against the district might be one item to be considered by the jury in estimating the damages. But there might be other items which would'go to make up the damages; and when the plaintiff pays for the district any one of the separate claims against it, growing out of the commencement and prosecution of that suit, is he to be allowed for it, in an action on the case against him by the district ? And are we to try the question as to his liability whenever he has a claim for money paid for the district? Whenever a party pays his own debt, he pays it to his own use, and whoever may be primarily liable in point of form, it is nevertheless the debt of him who pays it, and therefore he has no right to call for its repayment to him. But a claim for unliquidated damages arising from a tort is a very different thing. And it becomes no more a debt against him because some third person has in consequence of his wrongful act recovered a judgment against the party primarily injured by his wrong. *532Suppose the district had paid this judgment, could it have sued the plaintiff for money paid to his use? But if it could not, then it was the district’s debt and not the plaintiff’s. Again, did the liability, in the case supposed, first accrue to the district on the district’s payment of the money, or did the liability exist previous to such payment? But if it was a liability for damages arising from the tortious act of commencing the suit without authority, on which a suit might have been maintained before the district paid the money, then it was in no sense the debt of the plaintiff, and can not constitute any defence to the present suit. That the district could not sustain an action for money paid for the plaintiff’s use, is evident not only from the fact that no debt existed against the plaintiff, but from the further fact that there would be no express or implied request on the part of the “plaintiff, and without such request the action for money paid will not lie. To sustain the count for money paid, says Chitty, (citing Child v. Morley, 8 T. R., 610, and other cases,) it is in general necessary that the money paid should have been at the time.a debt for which the defendant was originally and primarily liable to the third party ; otherwise ihe remedy is on the special contract between the parties. And if a broker, by the authority of his principal, contracts on a certain day to deliver stock-, and the principal refuses to perform the contract, if he can not recover in this action the money paid for the difference, in the value of the stock from the contract price, because the remedy is an action for the refusal to transfer the stock, it seems quite apparent that the district, had it paid this judgment, could not have sued the plaintiff'for it as money paid for his use. And if not, then it seems that no debt, as such, existed against the plaintiff, and he having by legal process been compelled to pay a debt of the district, has a right to recover it back in this action.
Upon the whole case, therefore, we are of opinion that the superior court should have excluded the evidence going to show that the plaintiff without authority commenced the original action of trover, the cost in which action was the foundation of the judgment which the plaintiff paid, and that, *533upon the admitted facts in the case, judgment should have been rendered in favor of the plaintiff. We therefore advise the superior court to grant a new trial.
In this opinion the other judges concurred.
New trial advised.